*222ORDER
PER CURIAM.
Marcus Clark (Movant) appeals from the denial his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. In that motion Movant sought to vacate a conviction of robbery in the second degree, Section 569.030, RSMo 1994, for which Movant was sentenced as a prior and persistent offender to nine years’ imprisonment.
Appellate review of the denial of a motion for post-conviction relief is limited to whether the findings of fact and conclusions of law issued by the motion court are clearly erroneous. State v. Parker, 886 S.W.2d 908, 929 (Mo. banc 1994). The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).